CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated January 28, 2013 on Dreyfus Short-Intermediate Government Fund for the fiscal period ended November 30, 2012 which is incorporated by reference in Post-Effective Amendment No. 35 to the Registration Statement (Form N-1A Nos. 33-9634 and 811-4888) of Dreyfus Short-Intermediate Government Fund. /s/ ERNST & YOUNG LLP New York, New York November 8, 2013
